Case 1:17-mc-00014-JJM Document 33 Filed 03/01/19 Page 1 of 2 PageID #: 371



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

RICHARD PAIVA                                              :
     Plaintiff                                             :
                                                           :
              v.                                           :              C.A. 17-14-JJM
                                                           :
RHODE ISLAND DEPARTMENT OF                                 :
CORRECTIONS                                                :
    Defendant

   DEFENDANT’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL MEMORANDUM

       Now come Defendant and hereby respectfully moves for leave to file a supplemental

memorandum to its response to this Court’s order filed on January 28, 2019.

                                                    Respectfully submitted,
                                                    DEFENDANT,
                                                    By its Attorney,
                                                    MICHAEL B. GRANT

                                                    /s/ Michael B. Grant
                                                    ____________________________
                                                    Michael B. Grant, Bar No. 3864
                                                    Deputy Chief Legal Counsel
                                                    40 Howard Avenue
                                                    Cranston, RI 02920
                                                    Tel: (401) 462-2910
                                                    Fax: (401) 462-2910

                                         CERTIFICATION

       I, the undersigned, hereby certify that a copy of the within Motion for Extension of Time was
mailed, via first-class mail, postage prepaid, on this 1st day of March, 2019, to the following:

Richard Paiva, Pro Se
Department of Corrections
P.O. Box 8200
Cranston, RI 02920


                                                 /S/ Michael B. Grant
                                            ______________________________
Case 1:17-mc-00014-JJM Document 33 Filed 03/01/19 Page 2 of 2 PageID #: 372



                           FOR THE DISTRICT OF RHODE ISLAND

RICHARD PAIVA                                             :
     Plaintiff                                            :
                                                          :
              v.                                          :              C.A. 17-14-JJM
                                                          :
RHODE ISLAND DEPARTMENT OF                                :
CORRECTIONS                                               :
    Defendants

  DEFENDANT’S MOTION FOR LEAVE TO FILE A SUPPLEMENTAL MEMORANDUM


       Defendant wishes to present additional arguments to those submitted with this Court on

January 28, 2019, in support of why this Honorable Court should not entertain Plaintiff’s motion which

alleges a violation of the Morris injunction. If permitted, Defendant shall file a supplemental

memorandum no later than March 13, 2019.

                                            R.I. DEPARTMENT OF CORRECTIONS,
                                            By its Attorney,

                                            /s/ Michael B. Grant

                                            Michael B. Grant, Esquire (#3864)
                                            R.I Department of Corrections
                                            40 Howard Avenue
                                            Cranston, Rhode Island 02920
                                            TEL: (401) 462-0145
                                            FAX: (401) 462-2583


                                        CERTIFICATION

       I hereby certify that I filed the within document via the ECF filing system and that a copy is
available for viewing and downloading. On 3/1/19, I have also caused a copy to be mailed to:

Richard Lee Paiva, pro se
ACI – High Security Center
P.O. Box 8200
Cranston, RI 02920
                                                   Michael B. Grant
                                                   _____________________________
